     Case 2:21-cv-00107-PLM-MV ECF No. 6, PageID.31 Filed 06/15/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

JERMAINE HEZEKIAH SHAW,

                        Petitioner,               Case No. 2:21-cv-107

v.                                                Honorable Paul L. Maloney

CONNIE HORTON,

                        Respondent.
____________________________/

                                        JUDGMENT

                In accordance with the opinion entered May 27, 2021 (ECF No.2), and the order

entered this day:

                IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases because it is barred by

the statute of limitations



Dated:    June 15, 2021                           /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
